Citation Nr: 0207747	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2000, the Board remanded this case for further 
development, specifically to provide the veteran an 
opportunity to obtain representation.  According to a VA Form 
21-22 Appointment of Veterans Service Organization as 
Claimant's Representative, the veteran obtained 
representation in January 2001.  The case has now returned 
for appellate review.

The veteran is currently incarcerated.  According to a 
written statement from the veteran, received by the Board in 
March 2002, it appears that the veteran has filed a claim for 
reinstatement of his compensation, which the RO had reduced 
due to the veteran's incarceration pursuant to 38 C.F.R. 
§ 3.665 (2001).  Pursuant to Title 38 U.S.C.A. § 7105 (West 
1991), a notice of disagreement must be filed with the agency 
of original jurisdiction or, in this case, the RO in Jackson, 
Mississippi.  In other words, the law prohibits the Board 
from accepting a notice of disagreement from a claimant.  
Therefore, the Board refers this issue to the RO for 
appropriate action.

The Board also notes that the RO should update the veteran's 
current mailing address at the location where he is 
incarcerated.  The record indicates that the RO has been 
addressing its correspondence to the veteran's old address 
and not where he is currently incarcerated.  Nevertheless, 
the Board will adjudicate this case because the record 
reflects that the veteran and his representative have been 
receiving the RO's correspondence based on their responding 
letters.  Moreover, the veteran and his representative have 
not raised an issue with respect to this.  According to the 
Board's internal records, the veteran's current mailing 
address is correct.


FINDINGS OF FACT

1.  An average 31 decibel loss, coupled with a speech 
recognition score of 80 percent, in the right ear (level III) 
and an average 39 decibel loss, coupled with a speech 
recognition score of 88 percent, in the left ear (level II), 
warrant a noncompensable rating for bilateral hearing loss. 

2.  The veteran has persistent and recurrent tinnitus due to 
acoustic trauma.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.385, 4.7, 4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist a veteran in developing evidence in 
support of a claim.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The record reflects that in an August 2001 letter, the RO 
informed the veteran of the VCAA.  In the letter, the veteran 
was advised of the evidence the RO had considered in deciding 
the issues on appeal and informed that he should identify any 
other evidence he wished to submit or wished VA to obtain.  
The veteran has been provided a VA examination and pertinent 
treatment records have been obtained.  The veteran 
acknowledged receipt of this letter in a written statement 
received by the RO in October 2001.  The veteran has not 
identified, and the Board is not aware of, any outstanding 
evidence that could be obtained to substantiate his claim to 
a rating in excess of that currently assigned.  

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claims were filed, a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claims.  The RO's supplemental statement of the 
case issued in January 2002 clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected bilateral hearing loss and his tinnitus in excess 
of those already assigned, and provided reasons as to why the 
RO found that higher ratings were not appropriate.  The 
veteran responded to the RO's communications with additional 
evidence and argument, curing (or rendering harmless) any 
earlier notification omissions that the RO may have made.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the July 1999 VA examination requested and 
accomplished in connection with the claims.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that a compensable rating is warranted 
for his bilateral hearing loss and a rating in excess of 10 
percent is warranted for his tinnitus.  In such cases, VA has 
a duty to assist the veteran in developing facts that are 
pertinent to the claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, a July 1999 VA rating 
examination report and outpatient treatment records, and 
personal statements and evidence submitted by the veteran in 
support of his claims.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2001).  Separate diagnostic codes identify the 
various disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (2001).  However, the 
changes in regulations pertaining to ratings for hearing loss 
are not pertinent to the veteran's disability rating.  While 
the regulations pertaining to rating tinnitus were slightly 
amended, nevertheless, the old and amended Diagnostic Code 
6260 provides for a maximum 10 percent disability rating.  
The Board notes that, as indicated in the August 1999 
statement of the case, the RO evaluated the veteran's claim 
under both the old and the revised regulations.  See Karnas, 
1 Vet. App. at 312-13 (where the law or regulations change 
while a case is still pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary).  

As there is no indication that rating of the same symptoms 
under the current or revised criteria would result in a 
higher, or lower, evaluation, the Board will specifically 
apply the "old" criteria for the time period before June 10, 
1999 and apply both sets of criteria to the period of time on 
and after that date.  VAOPGCPREC 03-00 (Apr. 10, 2000).

I.  Bilateral hearing loss

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable to 100 percent.  
This is based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 2001).

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (2001).  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87 
(1998) or 38 C.F.R. § 4.85 (2001).  

According to the July 1999 VA examination report, the veteran 
complained of hearing loss.  The audiometric results were as 
follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
15
15
20
75
31
LEFT
15
15
45
80
39

The speech recognition threshold was 80 percent in the right 
ear and 88 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level III hearing in the right ear and level II in the left 
ear, and a noncompensable rating under both the old and 
revised criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2001).

Therefore, the evidence of record does not demonstrate that 
entitlement to a compensable rating for bilateral hearing 
loss is warranted.  Accordingly, the Board finds that, for 
the period prior to June 10, 1999 (under the old criteria), 
and for the period from June 10, 1999 (under the old and 
revised criteria), a compensable rating for bilateral hearing 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2001).

In reaching this decision, the Board acknowledges the 
veteran's contentions regarding the adverse impact the 
bilateral hearing loss has had on his life.  Nevertheless, in 
rating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  While the veteran 
complains that his hearing loss warrants a higher disability 
rating, the medical evidence of record does not support his 
contention.  Under the law, medical opinions provided by 
medical professionals are accorded greater weight than 
opinions provided by lay people.  In other words, a physician 
is an expert in medicine whereas a layperson is not.  

In this case the medical evidence of record does not support 
a compensable rating pursuant to the rating criteria set out 
in 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998) or 
38 C.F.R. §§ 4.85 (2001).  The remaining medical evidence of 
record lacks probative weight because it does not contain 
audiologic test results that include results of speech 
discrimination on the Maryland CNC test as required under the 
old and revised criteria for a compensable rating.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998) or 38 C.F.R. 
§§ 4.85 (2001).  Thus, the veteran's lay statements and the 
remaining evidence of record do not provide a basis for a 
higher evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2001). 

In a written statement received in January 2002, the veteran 
contended that he disagreed with the July 1999 VA audiologic 
examination results because a doctor at Fort Benning, Georgia 
told him that as he aged his hearing would worsen.  According 
to the veteran's service medical records, he was treated 
medically at Fort Benning, Georgia during service.  
Furthermore, the veteran indicated that he could not afford 
to get tested by a private audiologist and, therefore, he 
could not submit any new evidence for his appeal.  The record 
indicates that the veteran is currently incarcerated.  

Nevertheless, the Board finds that the medical evidence of 
record, specifically to include the July 1999 VA examination 
report, is adequate for rating purposes.  See 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R. § 3.102); 38 C.F.R. § 4.2 (2001).  As discussed 
above, the July 1999 VA audiologist addressed the required 
criteria set out in the Rating Schedule.  Other than general 
statements, the veteran has not specifically cited to a 
medical basis to support his contention that the evidence of 
record is inadequate.  The veteran's recollection that a 
doctor at Fort Benning, Georgia told him that his hearing 
would worsen with age lacks probative weight because it was 
apparently made over 20-years ago during service.  More to 
the point, even if this statement were recently made, the 
doctor's statement from Fort Benning, Georgia does not 
address the veteran's current hearing loss or the adequacy of 
the July 1999 VA audiologic examination results.  

In addition, the veteran has not cited current medical 
evidence that refutes the findings made in the July 1999 VA 
audiologic examination report.  Furthermore, he has not 
identified medical evidence that supports his contention that 
his bilateral hearing loss has worsened to a compensable 
degree subsequent to the July 1999 VA audiologic examination 
report. 

Thus, the Board finds that VA has afforded the veteran a VA 
audiologic rating examination, which is adequate for rating 
purposes, and that requesting another VA audiologic rating 
examination is not necessary.  See 38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board finds that the medical evidence of record is 
adequate for rating purposes pursuant to 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998) and 38 C.F.R. §§ 4.85 
(2001).  Accordingly, the veteran's claim for a compensable 
rating for bilateral hearing loss is denied.

II.  Tinnitus

"Tinnitus" is defined as "Noises (ringing, whistling, 
booming, etc.) in the ears."  Stedman's Medical Dictionary 
1816 (26th ed.).  A 10 percent evaluation was assigned under 
the old criteria for persistent tinnitus as a result of 
acoustic trauma pursuant to 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998), and a 10 percent evaluation was assigned 
under the new criteria for recurrent tinnitus pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  This 
evaluation is the maximum evaluation provided under both the 
old and new rating criteria for tinnitus.  Consequently, an 
increased evaluation is not permitted for tinnitus under the 
old or revised schedular criteria.
 
In the June 2002 Appellant's Brief, the representative 
contends that the Rating Schedule is ambiguous with respect 
to tinnitus and, as a result, the veteran is entitled to 
separate compensable evaluations for tinnitus in each ear in 
accordance with 38 C.F.R. § 4.25 (2001).  In other words, the 
representative maintains that the veteran should be assigned 
a separate compensable evaluation for the left and right ear.  
After considering the representative's argument, the Board 
concludes that the Rating Schedule is not ambiguous and it 
clearly indicates that only one evaluation for tinnitus is 
permitted. 

The Board must apply the law as written.  With respect to the 
old regulations, Diagnostic Code 6260 (1998) provides for a 
10 percent rating for persistent tinnitus as a result of head 
injury, concussion or acoustic trauma.  In this case, in a 
March 1983 decision, the RO originally determined that the 
veteran developed persistent tinnitus as a result of acoustic 
trauma.  The criteria for Diagnostic Code 6260 (1998) does 
not include a provision for separate ratings for tinnitus of 
the right and left ears.  

Furthermore, Diagnostic Code 6260 (1998) cross-references 
38 C.F.R. § 4.124a, Diagnostic Code 8046 (1998).  For 
guidance, the Board notes that, according to Diagnostic Code 
8046, tinnitus is described as a singular disability.  
Diagnostic Code 8046 (1998) provides that purely subjective 
complaints such as headache, dizziness, tinnitus, insomnia 
and irritability, will be recognized as symptomatic of a 
properly diagnosed cerebral arteriosclerosis and will be 
rated 10 percent and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9305 (1998).  In other words, contrary to the 
representative's contention, according to a clear reading of 
Diagnostic Codes 6260 and 8046, separate ratings are not 
warranted for tinnitus of the left and right ear.  Instead, 
the Rating Schedule indicates that, like headaches, 
dizziness, insomnia and irritability, tinnitus is a single 
disability for which one disability rating is allowed.  In 
short, pursuant to the old regulations, a separate rating for 
tinnitus of each ear is not permitted.

The same is true with respect to the amended regulations.  
The amended Diagnostic Code 6260 (2001) still provides for a 
maximum 10 percent evaluation.  A newly added Note to this 
provision indicates that a separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  It is significant that the Note in Diagnostic Code 
6260 is written in the singular tense.  In other words, 
Diagnostic Code 6260 clearly reads that "a separate 
evaluation" for tinnitus may be combined with other 
evaluations, as opposed to the plural tense, which would read 
"separate evaluations for tinnitus".  Furthermore, for the 
same reasons discussed previously, it is clear from a reading 
of Diagnostic Code 8046 (2001), which is unchanged since 
1998, that tinnitus warrants a single rating and not a 
separate rating for each ear.

The Board observes that, in certain circumstances, a higher 
evaluation may be granted if tinnitus is associated with 
other disabilities.  However, there is no evidence of 
associated chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (Diagnostic Code 6200), labyrinthitis 
(Diagnostic Code 6204) or Meniere's syndrome (Diagnostic Code 
6205), such that would warrant an increased evaluation.  
Further, Diagnostic Code 8046 which provides a rating in 
excess of 10 percent for cerebral arteriosclerosis permits, 
in the absence of a diagnosis of multi-infarct dementia, only 
a 10 percent evaluation for subjective complaints such as 
tinnitus, headaches, or dizziness recognized as symptomatic 
of a properly diagnosed cerebral arteriosclerosis.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8046.

In this case, there is no medical evidence suggesting that 
the veteran has any disability related to tinnitus for which 
service connection has not been established that would result 
in a higher evaluation than currently assigned.  In view of 
this, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's tinnitus.

Conclusion

The Board has considered whether a referral is warranted for 
extraschedular ratings pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  In the instant case, 
however, there has been no showing that the veteran's 
bilateral hearing loss or tinnitus has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  It must be recognized that the schedular ratings 
assigned represent average impairment in earning capacity.  
38 C.F.R. § 4.1 (2001).  Greater impairment has not been 
demonstrated.  Under these circumstances, the Board 
determines that the criteria for referral for extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits for 
hearing loss and tinnitus.  Therefore, the Board is unable to 
identify a reasonable basis for granting a higher rating for 
the veteran's service-connected hearing loss or tinnitus.  
See VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

